DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	Although not strictly required for the central claimed subject matter, it is suggested the applicant correct/ further amend figures 2, 3, 5a and 5b for clarity. With respect to figure 2, box 116 to additionally carry the label “FEM 116” and box 118 “Control Circuit 118”. Similar to previous US 10,263,817, figure 2 is intended to be used on the front page of the patent and these changes would provide a better understanding of the subject matter.  With respect to figure 3, it is suggested the bias T 142, a three port device, is shown comprising a first port coupled to the output of amplifier 140, a second port connected to a bias source and a third port connected to a label that reads “to Bias T 120” or similar since the output of amplifier 140 is coupled through the Bias T to Transmission Line 114. Further, it is interpreted the “Bias” into Bias T 142 is extracted by Bias T 506 to bias the circuits of the tuning unit/ receiver 118. As to figures 5a and 5b, the connection between the output of Zener Diode 510 (the zener diode is incorrectly drawn) and Logic 512 is necessary to complete the figures. It is suggested the label “From Transmission Line 114” is changed for “from Bias T 126” or alternatively show the Bias T 126 (and connection to the Modal Antenna 104) for a clear understanding of the relationship of the receiver 118 with respect to the antenna system as shown in figure 2. Other clarifying changes to the figures may occur to the applicant.

Allowable Subject Matter
Claims 1, 2, 4-18 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach an antenna system comprising a transmitter configured to modulate a control signal, combine with an RF signal and transmit over a coaxial transmission line to a receiver, see Shirosaka et al. US 2006/0050005 or Desclos et a US 9,325,543. 
As to claim 1, the prior art made of record do not also teach the system comprising  a receiver is configured to de-modulate the control signal and extract clock information associated with the transmitter wherein the control signal comprises a data frame and wherein the receiver is configured to identify at least one of a start or an end of the data frame. 
As to claim 18, the prior art made of record do not also teach a method for controlling a modal antenna comprising the control signal controlled from the transmitter comprises an electrical characteristic associated with a parasitic element of a modal antenna to operate the modal antenna in a plurality of different modes, each mode associated with a different radiation pattern for the modal antenna.
As to claim 20, the prior art does not also teach an antenna system comprising a receiver comprising a tuning circuit configured to demodulate the control signal and extract clock information from the control signal to interpret the control signal such that the radio frequency circuit can adjust a mode of the modal antenna via the control signal.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644